Case 15-00552        Doc 78     Filed 02/20/19     Entered 02/20/19 15:13:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 00552
         Luz Delia Montalvo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/08/2015.

         2) The plan was confirmed on 04/20/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/07/2016, 11/03/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/12/2015, 01/28/2016, 05/24/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-00552             Doc 78         Filed 02/20/19    Entered 02/20/19 15:13:56                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $20,720.93
           Less amount refunded to debtor                                $788.00

 NET RECEIPTS:                                                                                          $19,932.93


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $829.36
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,829.36

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons Sales And Lease Ownership        Unsecured      1,512.00            NA              NA            0.00       0.00
 Addison Emergency Physicians            Unsecured         286.00           NA              NA            0.00       0.00
 Allan Shoelson, DPM                     Unsecured         147.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured         504.00        387.83          387.83           0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00        518.22          518.22           0.00       0.00
 AT T                                    Unsecured         250.00           NA              NA            0.00       0.00
 Bensenville Police Dept.                Unsecured         200.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,500.00       1,200.00        1,200.00           0.00       0.00
 Comcast Cable                           Unsecured         350.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         403.00           NA              NA            0.00       0.00
 Diagnostic Imaging Assoc                Unsecured         120.00           NA              NA            0.00       0.00
 DirecTV                                 Unsecured         941.00           NA              NA            0.00       0.00
 First Premier                           Unsecured      1,063.00            NA              NA            0.00       0.00
 Grant & Weber Inc                       Unsecured         200.00           NA              NA            0.00       0.00
 Illinois Dept Human Services            Unsecured      2,540.00            NA              NA            0.00       0.00
 Illinois Lending Corporation            Unsecured         750.00      1,095.02        1,095.02           0.00       0.00
 Illinois Tollway                        Unsecured         300.00           NA              NA            0.00       0.00
 Lurie Children's                        Unsecured         375.00           NA              NA            0.00       0.00
 Manuel Martinez                         Priority       7,200.00       7,370.67        7,370.67      4,312.06        0.00
 Northwest Collectors                    Unsecured         150.00           NA              NA            0.00       0.00
 Our Lady of the Resurrection            Unsecured         800.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,136.00       1,136.10        1,136.10           0.00       0.00
 Peppercash.com                          Unsecured         638.00           NA              NA            0.00       0.00
 Peritus Portfolio Services              Unsecured            NA       4,949.83        4,949.83           0.00       0.00
 Peritus Portfolio Services              Secured       10,500.00       9,975.00        9,975.00      9,975.00     816.51
 Physicians Immediate Care               Unsecured          50.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         700.00        827.65          827.65           0.00       0.00
 Quest Diagnostics                       Unsecured         308.00           NA              NA            0.00       0.00
 RAC Acceptance                          Unsecured         250.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured         639.00        638.92          638.92           0.00       0.00
 Resurrection Medical Center             Unsecured         755.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-00552            Doc 78   Filed 02/20/19    Entered 02/20/19 15:13:56                   Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim         Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed          Paid           Paid
 Rush University Medical Group    Unsecured         191.00             NA              NA           0.00         0.00
 S Shuber MD                      Unsecured         850.00             NA              NA           0.00         0.00
 Santander Consumer USA           Unsecured           0.00        4,949.83             NA           0.00         0.00
 Sprint                           Unsecured         122.00             NA              NA           0.00         0.00
 St. Elizabeth's Hospital         Unsecured         443.00             NA              NA           0.00         0.00
 St. Mary of Nazareth Hospital    Unsecured         100.00             NA              NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                 Interest
                                                              Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                    $0.00
       Mortgage Arrearage                                        $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                               $9,975.00          $9,975.00                  $816.51
       All Other Secured                                         $0.00              $0.00                    $0.00
 TOTAL SECURED:                                              $9,975.00          $9,975.00                  $816.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $7,370.67          $4,312.06                    $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                    $0.00
        All Other Priority                                       $0.00              $0.00                    $0.00
 TOTAL PRIORITY:                                             $7,370.67          $4,312.06                    $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,753.57                     $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $4,829.36
          Disbursements to Creditors                            $15,103.57

 TOTAL DISBURSEMENTS :                                                                            $19,932.93




UST Form 101-13-FR-S (9/1/2009)
Case 15-00552        Doc 78      Filed 02/20/19     Entered 02/20/19 15:13:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
